Title: General Orders, 14 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 14th 1777.
Worcester.Springfield. Hartford


The officers on guard are to make report of them to the officers of the day, who will report the whole to the Adjutant General.
Doctor Craige director of the hospital at Reading has sent a list of the wounded there, whose blankets and other necessaries remain in camp—The commanding Officers of regiments are immediately to make the most diligent search for all such necessaries belonging to the wounded in their respective regiments, collect them together, and lodge them with all possible dispatch at the Qr Mr General’s quarters—The wounded are now suffering for want of them, and not a moment is to be lost, in relieving those brave men, who suffered in their country’s cause. The Brigade Majors are to send lists of their names, to the officers commanding regiments, without delay.
Lyman Hitchcock Esqr: is appointed to do the duty of Brigade Major, in the 2nd Maryland Brigade, late Deborre’s, and is to be respected as such.
Mr John Lawson, Adjutant to the Prince William militia, is appointed to do the duty of Brigade Major, in the brigade of militia, under the command of Col. Crawford; and is to be respected as such.
Richard Emory Esqr: is appointed to do the duty of Brigade Major, in the first Maryland brigade; and is to be respected as such.
